UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23367 BIRNER DENTAL MANAGEMENT SERVICES, INC. (Exact name of registrant as specified in its charter) COLORADO 84-1307044 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3, SUITE 508 DENVER, COLORADO (Address of principal executive offices) (Zip Code) (303) 691-0680 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of November 8, 2010 Common Stock, no par value BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Item 1 Financial Statements Page Condensed Consolidated Balance Sheets as of December 31, 2009 and September 30, 2010 (Unaudited) 3 Unaudited Condensed Consolidated Statements of Income for the Quarters and Nine MonthsEnded September 30, 2009 and 2010 4 Unaudited Condensed Consolidated Statements of Shareholders’ Equity andComprehensive Income as of September 30, 2010 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2010 6 Unaudited Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4 Controls and Procedures 26 PART II - OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6 Exhibits 28 Signatures 29 2 Index PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, September 30, ASSETS ** (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $371,762 and $343,582, respectively Deferred tax asset Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, net OTHER NONCURRENT ASSETS: Intangible assets, net Deferred charges and other assets Notes receivable Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued payroll and related expenses Income taxes payable - Current maturities of long-term debt Liabilities related to discontinued operations - Total current liabilities LONG-TERM LIABILITIES: Deferred tax liability, net Long-term debt, net of current maturities Other long-term obligations Total liabilities SHAREHOLDERS' EQUITY: Preferred Stock, no par value, 10,000,000 shares authorized; none outstanding - - Common Stock, no par value, 20,000,000 shares authorized;1,858,135 and 1,849,656 shares issued and outstanding, respectively Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ **Derived from the Company’s audited consolidated balance sheet at December 31, 2009. The accompanying notes are an integral part of these financial statements. 3 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Quarters Ended September 30, Nine Months Ended September 30, REVENUE: $ DIRECT EXPENSES: Clinical salaries and benefits Dental supplies Laboratory fees Occupancy Advertising and marketing Depreciation and amortization General and administrative Contribution from dental offices CORPORATE EXPENSES: General and administrative Depreciation and amortization OPERATING INCOME Interest expense, net INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Income tax expense INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS (Note 9): Operating (loss) attributable to assets disposed of ) 0 ) ) (Loss) recognized on dispositions - 0 - ) Income tax benefit 0 LOSS ON DISCONTINUED OPERATIONS ) 0 ) ) NET INCOME $ Net income per share of Common Stock - Basic Continuing Operations $ Discontinued Operations ) - ) ) Net income per share of Common Stock - Basic $ Net income per share of Common Stock - Diluted Continuing Operations $ Discontinued Operations ) - ) ) Net income per share of Common Stock - Diluted $ Cash dividends per share of Common Stock $ Weighted average number of shares of Common Stock and dilutive securities: Basic Diluted Corporate expense - general and administrative includes $163,693 of stock-based compensation expense pursuant to ASC Topic 718 and $81,792 related to a long-term incentive program for the quarter ended September 30, 2009 and $153,020 of stock-based compensation expense pursuant to ASC Topic 718 and $84,348 related to a long-term incentive program for the quarter ended September 30, 2010. Corporate expense - general and administrative includes $498,786 of stock-based compensation expense pursuant to ASC Topic 718 and $163,584 related to a long-term incentive program for the nine months ended September 30, 2009 and $454,781 of stock-based compensation expense pursuant to ASC Topic 718 and $253,044 related to a long-term incentive program for the nine months ended September 30, 2010. The accompanying notes are an integral part of these financial statements. 4 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) Common Stock Shares Amount Other Comprehensive Income Retained Earnings Shareholders' Equity BALANCES, December 31, 2009 $ $ ) $ $ Common Stock options exercised - - Purchase and retirement of Common Stock ) ) - - ) Dividends declared on Common Stock - - - ) ) Stock-based compensation expense - - - Other comprehensive income - - - Net income, nine months ended September 30, 2010 - - - BALANCES, September 30, 2010 $ $ ) $ $ STATEMENT OF COMPREHENSIVE INCOME FOR NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Net income $ Other comprehensive income Comprehensive income $ The accompanying notes are an integral part of these financial statements. 5 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Provision for doubtful accounts Provision for deferred income taxes ) - Discontinued operations costs - Changes in assets and liabilities net of effects from acquisitions: Accounts receivable ) ) Prepaid expenses and other assets ) ) Deferred charges and other assets ) Accounts payable ) Accrued expenses Accrued payroll and related expenses Income taxes payable ) Other long-term obligations ) Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Notes receivable - related parties, net - Capital expenditures ) ) Development or acquisition of new dental centers ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances – line of credit Repayments – line of credit ) ) Repayments – Term Loan ) ) Proceeds from exercise of Common Stock options Purchase and retirement of Common Stock ) ) Tax benefit of Common Stock options exercised ) - Common Stock cash dividends ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these financial statements. 6 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for interest $ $ Cash paid during the year for income taxes $ $ NON-CASH ITEM: Gain recognized on interest rate swap (net of taxes) $ $ Accrued expense related to de novo office capital expenditures $
